  8:20-cv-00123-RGK-PRSE Doc # 8 Filed: 06/11/20 Page 1 of 1 - Page ID # 29




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOHN KEVIN WALTON,

                   Plaintiff,                              8:20CV123

      vs.
                                               MEMORANDUM AND ORDER
NEMANJA    VIDAKOVIC,     Officer;
ZACHARY     KINSELLA,     Officer;
GABRIEL PENHAERRERA, KATIE
STENNECHE,    Sargent;  TAMMIE
JENSEN, Mental Health Coordinator;
CAPTAIN       WEST,    and    LT.
MORRISON,

                   Defendants.


      This matter is before the court on its own motion. On May 6, 2020, the court
ordered Plaintiff to show cause within 30 days why this case should not be
dismissed for failure to pay the filing fee assessed by the court on April 3, 2020.
To date, Plaintiff has not shown cause for his failure to pay the filing fee and has
not paid the filing fee or sought an extension of time in which to do so.

       IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice for failure to pay the court’s filing fee, and for failure to comply with a
court order. The court will enter judgment by a separate document.

      Dated this 11th day of June, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
